On Rehearing.
Counsel for appellant in his brief in support of his application for rehearing asserts that we should set aside our judgment of affirmance for the reason that no notice of the issue of the writ of certiorari to correct the record was given to appellant, and further, that the certified judgment forwarded pursuant to the writ is not a correct copy of the judgment.
Attached to the application for rehearing, as an exhibit is a photostat of what purports to be the judgment entry, which differs from the judgment certified to this court by the clerk of the court below. The document so reproduced appears to be in the nature of bench notes.
This aside however, Supreme Court Rule ■19, Code 1940, Tit. 7 Appendix, provides that “a certiorari to perfect or bring up a complete record may be awarded at the first term, on motion of either party, if its object be to sustain a judgment, without a showing; * *
Such certiorari is merely ancillary to the main appeal, its function being to get before the court the true record of the proceedings below. There is no provision in Rule 19; supra, for notice. Even prior to Rule 19, it was proper, when practicable, to supply diminutions of a record instanter. Brown and Parsons v. Torver, Minor, 370; Lane v. Kirkman, Minor, 411.
On this appeal we are of course bound by the record as certified by the clerk of the court. Allegations of facts in counsel’s brief disputing the record cannot be considered by us. Hayes v. State, Ala.App., 33 So.2d 744;1 Thompson v. State, 32 Ala.App. 402, 27 So.2d 55, certiorari denied 248 Ala. 270, 27 So.2d 59.
Application denied.